Case 16-33376        Doc 44     Filed 02/11/19     Entered 02/11/19 16:53:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 33376
         Julia E. Tallon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/19/2016.

         2) The plan was confirmed on 02/13/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/30/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33376             Doc 44            Filed 02/11/19    Entered 02/11/19 16:53:44                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $3,106.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $3,106.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,972.43
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $133.57
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,106.00

 Attorney fees paid and disclosed by debtor:                            $380.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                          Class    Scheduled      Asserted         Allowed        Paid         Paid
 Allied Interstate/Consumer Advocacy Grou   Unsecured         300.00           NA              NA            0.00       0.00
 Asset Acceptance, LLC                      Unsecured         552.56           NA              NA            0.00       0.00
 Associated Receivable                      Unsecured         511.00           NA              NA            0.00       0.00
 B & F Auto Clinic Inc                      Unsecured         649.00      1,911.70        1,911.70           0.00       0.00
 Bank Of America                            Unsecured          39.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured           0.00        125.00          125.00           0.00       0.00
 Comcast                                    Unsecured         600.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured           0.00        511.32          511.32           0.00       0.00
 Dependon Collection Se                     Unsecured         735.00           NA              NA            0.00       0.00
 Dependon Collection Se                     Unsecured         250.00           NA              NA            0.00       0.00
 Dependon Collection Se                     Unsecured         250.00           NA              NA            0.00       0.00
 Dependon Collection Se                     Unsecured         250.00           NA              NA            0.00       0.00
 Dependon Collection Se                     Unsecured         250.00           NA              NA            0.00       0.00
 Harris                                     Unsecured      6,238.00            NA              NA            0.00       0.00
 Harris                                     Unsecured      2,074.00            NA              NA            0.00       0.00
 Illinois Collection Se                     Unsecured         300.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security       Unsecured      1,200.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         202.45           NA              NA            0.00       0.00
 Mcsi Inc                                   Unsecured         250.00           NA              NA            0.00       0.00
 Mcsi Inc                                   Unsecured         250.00           NA              NA            0.00       0.00
 Midland Funding LLC                        Unsecured           0.00        688.14          688.14           0.00       0.00
 Mrsi                                       Unsecured      1,180.00            NA              NA            0.00       0.00
 Municipal Collections Of America           Unsecured         250.00      1,350.00        1,350.00           0.00       0.00
 Municipal Collections Of America           Unsecured         250.00        790.00          790.00           0.00       0.00
 Municollofam                               Unsecured         250.00           NA              NA            0.00       0.00
 Stellar Recovery                           Unsecured         202.00           NA              NA            0.00       0.00
 Trident Asset Manageme                     Unsecured         105.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-33376        Doc 44      Filed 02/11/19     Entered 02/11/19 16:53:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,376.16               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,106.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,106.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
